Exhibit 2
  AMS
CONTRACT
  June 30, 2011
      History of AMS Contract

o AMS is a 501(c)3 comprised of UTHSC and
  BCM, formed to contract with HCHD in 1989
o Required anti-trust exemption from the Texas
  State Legislature
o 20 year Agreement
o Renegotiated in 2007, effective June 30, 2008




                                                  2
       History of AMS Contract

o Previous contract:
  • Paid for fixed full time equivalents (FTEs)
  • No requirement for faculty attendance
  • No requirement for production
  • No incentive for collections
  • No transparency of information
  • Closed medical staff
  • Replaced June 30, 2008

                                                  3
      History of AMS Contract

o Current contract:
  • Contract between to AMS and HCCS
  • HCHD became HCCS’s operating manager
  • 5 year term with annual “evergreen”
  • Allows for payments based on quality
  • No requirement to use AMS to staff new
    facilities
  • Schools required to use “best effort” for
    collections
                                                4
      History of AMS Contract

o Current contract:
  • Faculty compensation equals:
      Salaries, fringes and call
      Plus 18% of compensation as overhead
      Less schools’ collections
  • “Risk adjusted” by Production Risk Corridor
      Based on relative value units (RVUs)
      Based on service line, not individual
       production
                                                  5
      History of AMS Contract

o Current contract:
  • “Risk Adjusted” by Production Risk
    Corridor
      +/- 15%, based on Academic National
       MGMA Production Survey (rolling 3
       year average of median)
      If Service Line produces at median, then
       100% of salaries and fringes paid


                                                  6
      History of AMS Contract

o Current contract:
  • Leadership paid separately
      Based on salary and fringes for FTE
       fraction, plus 18% overhead
  • GME paid separately
  • More transparency of data
  • No requirement to use AMS to staff new
    facilities (El Franco Lee)


                                             7
      Benefits of Current Contract

o Better charge capture
o Faculty Production (RVUs) increased:


            2007       2008        2009        2010


UT           641,746    752,782      831,733     944,713


BCM        1,029,011   1,123,876   1,163,179   1,540,712


TOTAL      1,670,757   1,876,658   1,994,912   2,485,424


                                                      8
      Benefits of Current Contract

o Faculty more engaged – clinical FTEs:



           2007       2008       2009       2010


UT           197.29     197.29     194.90     220.72


BCM          323.34     323.34     314.88     365.88


TOTAL        520.63     520.63     509.78     586.61

                                                       9
                       Annual Costs
                                (in thousands)

                                       2007         2008       2009       2010
FACULTY
            UT - Clinical            $36,351      $36,351    $27,663    $31,959
             Overhead                  $342         $342      $8,527     $9,355
             Salary Mkt Adj.*                                 $9,590     $9,590
               Total                 $36,693      $36,693    $45,780    $50,904
            BCM - Clinical           $49,239      $49,239    $33,841    $49,124
             Overhead                   $297         $297    $14,400    $16,111
             Salary Mkt Adj.*                                $28,591    $28,591
               Total                 $49,536      $49,536    $76,832    $93,826
RESIDENTS
            UT                       $10,146      $10,764    $10,873    $12,061
            BCM                      $20,373      $20,164    $21,377    $22,022
               Total                 $30,519      $30,928    $32,250    $34,083
TOTALS
            UT                       $46,839      $47,457    $56,653    $62,965
            BCM                      $69,909      $69,700    $98,209   $115,848
                                    $116,748     $117,157   $154,862   $178,813
            *estimated
                                                                             10
      Additional HCCS Subsidy
                  2007        2008        2009         2010
BCM     FACULTY          $0          $0     $796,356     $884,604
        GME              $0          $0   $1,127,544   $1,382,808
        TOTAL            $0          $0   $1,923,900   $2,267,412


UT      FACULTY          $0          $0     $692,400     $692,400
        GME              $0          $0   $1,038,600   $1,038,600
        TOTAL            $0          $0   $1,731,000   $1,731,000


TOTALS FACULTY           $0          $0   $1,488,756   $1,577,004
       GME               $0          $0   $2,166,144   $2,421,408
       TOTAL             $0          $0   $3,654,900   $3,998,412


HCCS Data
                                                                    11
     Issues with Current Contract

o   Collection Risk
o   Medical Director Compensation
o   Medically Unnecessary Procedures
o   Call Pay Compensation
o   Medical Leadership and Faculty Incentives
o   AMS/Academic Model “Fit”
o   Difference in interpretation of contract terms




                                                     12
             Collection Risk

o Schools’ investment(s) in Revenue Cycle
  increase their expenses, with no increase in
  revenue
o Results in subsidy of schools collections




                                                 13
 Medical Director Compensation

o Pay based upon fraction of FTE devoted to
  leadership (salary, fringes plus overhead)
o No requirement for clinical time commitment
o Directors paid differently between schools,
  because salaries and fringes are different
o No similar methodology in Houston market;
  none found nationally




                                                14
 Medical Director Compensation

o Medical Director Pay is high focus compliance
  target, nationally
o Must be at FMV for time of physician
o Typically paid as monthly or annual stipend
o Typically paid according to local or national
  survey data, as indicators of FMV
o Must include time-keeping (done currently)



                                                  15
        Medically Unnecessary

o No dis-incentive for, or incentive to avoid
  Medically Unnecessary:
  • Admissions
  • Procedures and tests
  • Inpatient days
  • Referrals
  • Test interpretation delays



                                                16
       Call Pay Compensation

o Methodologies not consistent between schools
o Methodologies not consistent within each
  school
o Various methodologies typically employed,
  appropriate to service line, but based upon
  local or national surveys




                                                 17
  Medical Leadership & Faculty Incentives

o Leadership/Faculty not yet incented for:
   • quality metrics
   • resource utilization metrics
   • customer service metrics
o Current environment needs focus on all the
  above
o ACO environment, as currently defined,
  requires focus on all the above


                                               18
     AMS/Academic Model “Fit”

o Greater input needed on selection of Medical
  Leadership
   • To move to “ACO” model
o Greater flexibility on how facilities are staffed
  needed
   • To fill vacancies quicker
   • To change staffing models to fit changing
     customer needs


                                                      19
      AMS/Academic Model “Fit”

o Independent contractors vs. employed
  physicians
o Collections, salaries, fringes - transparency
o Managed Care contracting
o School cooperation, central coordination
o Usefulness in ACO environment
o Education vs. service



                                                  20
    Interpretation of Contract Terms

o BCM invoices not furnished in format
  specified
o Both Audits found it difficult to obtain
  supporting documentation and audit




                                             21
                  Next Steps

Change methodology from “Cost Based” to “ACO
Compatible,” i.e. pay schools based upon quality,
resource and customer service metrics, by
January 1, 2012 (announced date for first phase
of implementation of ACOs)




                                                    22
             Next Steps

o Eliminate collections risk by benchmarking
  schools, based upon national survey data
  (July 1, 2011)
o Pay Medical Directors according to national
  survey data
o Include basic disincentives for unnecessary
  use of resources (tests, admissions, etc.);
  add more, over time, to prepare for ACOs



                                                23
              Next Steps

o Pay for Call consistently, by service line
  across both schools, benchmarked to
  national surveys
o Incent leadership/faculty based upon
  quality, resource and customer service
  metrics




                                               24
              Next Steps

o Increase ability of HCHD to:
   • Select Medical Leadership
   • Fill vacancies, if not filled by AMS within
     reasonable time
   • Change staffing models and move
     resources to accommodate patients
   • Employ providers where “AMS/academic
     model” does not satisfy needs of patients


                                                   25
           Next Steps
• Clarify contract terms
    Show calculation detail on invoices
    Use proper invoice format
    Define “Fringes”
    Provide supporting documentation
     (source documents)




                                           26
                Discussion


Status of Schools Assumption of Collection Risk




                                              27
                 Options
Do Nothing:
 • Pros:
     Easiest path
     HCHD has organized an active PIT to
       help AMS improve their revenue cycles
     BCM hired a turnaround team
 • Cons:
     HCHD has a fiduciary responsibility
       to use resources appropriately
     May not be politically viable

                                           28
                   Options
Reduce IGT payments equal to collection deficits:
 • Pros:
     Good stewards of taxpayers’ money
     Politically correct
 • Cons:
     A fair benchmark for calculating deficits
       must be determined
     Strains school partnership
     Strains HCCS partnership


                                               29
